DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application and claims filed 1/25/2019.
The petition to defer prosecution filed 1/28/2019 was granted. As such, the examination of the application was deferred for a period of 36 months from the earliest filing date for which benefit is claimed (January 25, 2019), which elapsed as of 1/25/2022. 
Claims 1-25 are pending and have been examined.

Information Disclosure Statement
Acknowledgment is made of the information disclosure statement filed 7/02/2020, which complies with 37 CFR 1.97. As such, the information disclosure statement has been placed in the application file and the information referred to therein has been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 15 “so-call virtual assistants” is grammatically incorrect and should read “so-called virtual assistants”. Appropriate correction is required.
The use of the terms Google Android, Microsoft Windows, Apple OS X and Linux, which are trade names or marks used in commerce, has been noted in this 
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “the corresponding NN layer” (see, line 4 of claim 2). There is insufficient antecedent basis for this limitation in this claim. Applicant did not previously introduce any “corresponding NN layer” or corresponding neural network layer in this claim or in its base claim, claim 1. For examination purposes, the examiner is interpreting the first recitation of the term “the corresponding NN layer” in claim 2 as “[[the]] a corresponding NN layer”. Appropriate correction is required.
Claims 5 and 6, which both depend directly from claim 2, both recite “the data associated with one of the NN layers”. There is insufficient antecedent basis for these 
Claim 12 recites “wherein the CPU is an x86-architecture processor” in line 1. Aside from repeating the claim language in paragraphs 77 and 99 and stating “the CPU 110 may be an x86 architecture processor, which is to say a processor implementing an x86 instructions set or some portion thereof.” and “Processor 110 may be implemented as a complex instruction set computer (CISC) or a reduced instruction set computer (RISC) processor. In some embodiments, the CPU 110 may be an x86 architecture processor, which is to say a processor implementing an x86 instructions set or some portion thereof.” in paragraphs 16 and 48, the specification does not provide examples or specifically define what is meant by “an x86-architecture processor”, much less set forth any clear boundaries for the claimed “x86-architecture processor”. Thus, one of ordinary skill in the art would not be able to draw a clear boundary between what is and is not covered by claims 17 and 25. For examination purposes, “an x86-architecture processor” is being interpreted as any CISC CPU or processor in the x86 family of CPUs and processors or any processor capable of executing x86 instructions such as x86 assembly language. Appropriate correction is required.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 8-12, 14 and 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 10-11 and 15-18 of copending Application No. 16/262,583 (reference application). Regarding instant application claims 1-2, 8-12, 14 and 19-2, claims 1-2, 10-11 and 15-18 of copending Application No. 16/262,583 encompass the same subject matter as shown in the table below. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-2, 8-12, 14 and 19-20 in the present application are covered by claims 1-2, 10-11 and 15-18 of copending Application No. 16/262,583 (please see the table below). Therefore, the instant application claims 1-2, 8-12, 14 and 19-20 are anticipated by claims 1-2, 10-11 and 15-18 of copending Application No. 16/262,583.
Instant Application No. 16/258,522 
(as filed on 01/25/2019)
Copending Application No. 16/262,583 (as filed on 01/30/2019)
A hybrid artificial intelligence (AI) processing system comprising:
a central processing unit (CPU); and






an AI processor coupled to the CPU, the AI processor to perform analog in-memory computations based on (1) neural network (NN) weighting factors provided by the CPU and (2) input data provided by the CPU.

2. The system of claim 1, wherein the AI processor comprises one or more NN layers, at least one of the one or more NN layers including:
a first digital access circuit to receive, from the CPU, a subset of the weighting factors, the subset associated with the corresponding NN layer;

a first memory circuit to store the subset of the weighting factors;
a first bit line processor (BLP) associated with the first memory circuit, the first BLP to generate a first sequence of vectors of analog voltage values, each of the first sequence of vectors associated with a column of the first memory circuit;
a second digital access circuit to receive data associated with the corresponding NN layer;
a second memory circuit to store the data associated with the corresponding NN layer;
a second bit line processor (BLP) associated with the second memory circuit, the second BLP to generate a second sequence of vectors of analog voltage values, each of the second sequence of vectors associated with a column of the second memory circuit; and
a cross bit line processor (CBLP) to calculate a sequence of analog dot products, each of the analog dot products calculated between one of the first sequence of vectors and one of the second sequence of vectors.

8. The system of claim 2, wherein at least one of the NN layers is a convolutional NN layer.

9. The system of claim 2, wherein at least one of the NN layers is a fully connected NN layer.

10. The system of claim 2, wherein at least one of the NN layers further includes a Rectified Linear Unit (ReLU) to perform thresholding on the sequence of analog dot products.




11. The system of claim 10, wherein at least one of the NN layers further includes a pooling logic circuit to perform maximum pooling on the thresholded sequence of analog dot products.

12. The system of claim 1, wherein the CPU is an x86-architecture processor.

14. An integrated circuit or chip set comprising the system of claim 1.

19. The NN layer of claim 16, wherein the NN layer is a convolutional NN layer.


20. The NN layer of claim 16, wherein the NN layer is a fully connected NN layer.

A hybrid artificial intelligence (AI) processing system comprising:
a central processing unit (CPU) to execute instructions from a general-purpose instruction set;
a neural processing unit (NPU), integrated with the CPU, the NPU to execute instructions from an AI instruction set; and
an AI processor coupled to the CPU, the AI processor to perform analog in-memory computations based on (1) neural network (NN) weighting factors provided by the CPU, (2) input data provided by the CPU, and (3) the AI instruction set executed by the NPU.
2. The system of claim 1, wherein the AI processor comprises one or more NN layers, at least one of the one or more NN layers including:
a digital access circuit to receive a subset of the weighting factors, the subset associated with the corresponding NN layer, and to receive data associated with the corresponding NN layer;
a first memory circuit to store the subset of the weighting factors;
a first bit line processor (BLP) associated with the first memory circuit, the first BLP to perform analog calculations based on analog voltage values associated elements of the first memory circuit;

a digital access circuit to receive … data associated with the corresponding NN layer;
a second memory circuit to store the data associated with the corresponding NN layer;
a second BLP associated with the second memory circuit, the second BLP to perform analog calculations based on analog voltage values associated elements of the second memory circuit; and

a cross bit line processor (CBLP) to perform analog calculations based on results generated by the first BLP and the second BLP.



15. The system of claim 2, wherein at least one of the NN layers is a convolutional NN layer.

16. The system of claim 2, wherein at least one of the NN layers is a fully connected NN layer.

10. The system of claim 9, wherein the instruction to perform thresholding includes an option to specify at least one of sigmoid thresholding, Rectified Linear Unit (ReLU) thresholding, hyperbolic tangent thresholding, sign thresholding, minimum thresholding, maximum thresholding, and softmax thresholding.

11. The system of claim 9, wherein the AI instruction set includes instructions to perform pooling on the thresholded results of the CBLP analog calculations.




17. The system of claim 1, wherein the CPU is an x86-architecture processor.

18. An integrated circuit or chip set comprising the system of claim 1.

15. The system of claim 2, wherein at least one of the NN layers is a convolutional NN layer.

16. The system of claim 2, wherein at least one of the NN layers is a fully connected NN layer.


In particular, regarding instant independent claim 1, the instant claim 1 encompasses the claimed invention of independent claim 1 in the reference application. As such, instant claim 1 is anticipated by claim 1 of Application No. 16/262,583 because claim 1 of Application No. 16/262,583 recites all of the limitations of instant application claim 1 (please see the table above).
Regarding each of instant dependent claims 2, 8-12, 14 and 19-20, each of the instant claims encompasses the claimed invention of each of claims 2, 10-11 and 15-18 in the reference application. 
In particular, regarding instant dependent claims 2, 8-12, 14 and 19-20, each of the instant claims encompasses the claimed invention of each of claims 2, 10-11 and 15-18 in the reference application. Therefore, instant claims 2, 8-12, 14 and 19-20 are anticipated by claims 2, 10-11 and 15-18 of Application No. 16/262,583 because claims 2, 10-11 and 15-18 of Application No. 16/262,583 recite all of the limitations of instant application claims 2, 8-12, 14 and 19-20 (please see the table above). 
That is, instant application dependent claims 1-2, 8-12, 14 and 19-20 are anticipated by claims 1-2, 10-11 and 15-18 of Application No. 16/262,583 because claims 1-2, 10-11 and 15-18 of Application No. 16/262,583 recite all of the limitations of instant application claims 1-2, 8-12, 14 and 19-20 (please see the table above).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-11, 13-14 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Yakopcic et al. (U.S. Patent No. 10,176,425 B2, hereinafter “Yakopcic”) in view of non-patent literature Chi, et al. ("PRIME: A Novel Processing-In-Memory Architecture for Neural Network Computation in ReRAM-Based Main Memory." ACM SIGARCH Computer Architecture News 44.3 (2016): 27-39, hereinafter “Chi”).
With respect to claim 1, Yakopcic discloses the invention as claimed including a hybrid artificial intelligence (AI) processing system (see, e.g., column 2, lines 57-58, column 17, lines 65-68, column 23, lines 49-53, “The present invention also provides an analog neuromorphic system”, "the analog neuromorphic circuit 400 may be incorporated into digital signal processing applications", “the analog neuromorphic circuit 400 may be incorporated into analog neuromorphic configurations to execute popular neural network algorithms to execute popular neural network algorithms" [i.e., a hybrid analog-digital neuromorphic/neural network/AI system]) comprising:
a central processing unit (CPU) (see, e.g., column 2, line 67, column 4, lines 60-62 and column 17, lines 65-68, ''A controller is configured”, “instructions stored on a machine-readable medium, which may be read and executed by one or more ; and
an AI processor (see, e.g., FIG. 1 depicting neuromorphic processing device 100 [i.e., an AI processor] that is electrically and communicatively coupled to other components such as a processor/CPU via lines 140 and 180 and column 6, lines 33-34, “an analog neuromorphic processing device 100” [i.e., neuromorphic processing device 100/AI processor]) … , the AI processor to perform analog in-memory computations based on (1) neural network (NN) weighting factors provided by the CPU and (2) input data provided by the CPU (see, e.g., column 6, lines 10-14, 35-40 and 50-54, column 17, lines 55-58, column 25, lines 57-59, "simultaneous execution of addition and multiplication operations in an analog circuit” [i.e., perform analog computations], “The analog neuromorphic processing device 100 includes a plurality of input voltages 140(a-n) that are applied to a plurality of respective inputs of the analog neuromorphic processing device 100 and the analog neuromorphic processing device 100 then generates a plurality of output signals 180”, “resistive memories are also of nano-scale sizes that enable a significant amount of resistive memories to be configured within the analog neuromorphic processing device 100 [i.e., the AI processor/ neuromorphic processing device 100 performs analog in-memory computations based on input data], “the analog neuromorphic circuit 400 may be incorporated into image processing applications where the vector represents an image and the matrix includes a set of weighted values” [i.e., and based on NN weighting factors], “feature maps after being generated may then be stored in a digital storage layer” [i.e., provided by the CPU]).
an AI processor coupled to the CPU.
In the same field, analogous art Chi teaches an AI processor coupled to the CPU (see, e.g., FIG. 3 – showing PRIME architecture with an AI processor coupled to the CPU and pages 32 and 34, “when PRIME is accelerating NN computation, CPU can still access the memory and work in parallel”, “When LRN layers are applied PRIME requires the help of CPU for LRN computation” [i.e., an AI processor in the PRIME architecture works in parallel with the CPU and is communicatively coupled to the CPU])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yakopcic to incorporate the teachings of Chi to provide “a novel PIM [Processing-in-memory] architecture, called PRIME, to accelerate NN [neural network] applications in ReRAM based main memory” where the architecture for “processing in ReRAM-based main memory, PRIME … directly leverages ReRAM cells to perform computation without the need for extra PUs.” [processing units] (See, e.g., Chi, Abstract and page 30, section III). Doing so would have allowed Yakopcic to use Chi’s architecture to achieve “significant performance improvement and energy saving. Our experimental results show that, compared with a state-of-the-art neural processing unit design, PRIME improves the performance” because the architecture “efficiently accelerates NN computation by leveraging ReRAM’s computation capability and the PIM architecture”, as suggested by Chi (See, e.g., Chi, Abstract and page 30, section III).


Yakopcic further discloses wherein the AI processor comprises one or more NN layers (see, e.g., column 8, lines 28-29 and column 23, line 48: "layering of the analog neuromorphic processing device 100 with other similar analog neuromorphic circuits”, “in a given layer of a CNN system”), at least one of the one or more NN layers including:
a first digital access circuit to receive, from the CPU, a subset of the weighting factors, the subset associated with the corresponding NN layer (aside from repeating the claim language and stating, with reference to the high level block diagram of FIG. 3, that “Digital access circuits 310 are configured to receive, from the CPU, weighting factors w(l) 220 which correspond to the weights 120, or a subset of those weights associated with the NN layer (l). Digital access circuits 310 are also configured to receive input data associated with the NN layer (l).” – see paragraphs 19-20, 27-28, 67 and 81, the specification does not define “a digital access circuit”. Therefore, a “digital access circuit”, under the BRI, in light of the specification, is any digital circuit or circuitry that is capable of receiving weights, weighting factors or input data associated with a neural network (NN) layer. Also, as indicated above, “the corresponding NN layer” has been interpreted as “a corresponding NN layer”) (see, e.g., column 9, lines 48-52, column 17, lines 49-57 and 65-67, column 23, lines 54-55 and column 25, lines 57-59, “combined weight 295 as shown in FIG. 2 as representative of the combined weight for the input voltage 240a is shown as Wj , in FIG. 3. Similar combined weights for the input voltage 240b and the input voltage 240n”, “neuromorphic , 
a first memory circuit to store the subset of the weighting factors (see, e.g., column 17, lines 56-57, column 23, lines 54-56 and column 25, lines 57-59 “vector represents an image and the matrix includes a set of weighted values that are to be applied to the image” [i.e., subset of weighted values/weighting factors to be applied to an image], “In executing each of the neural network algorithms, the weights of each of the resistive memories 410(a-n) may be determined” [i.e., subset of weights for each memory circuit 410a-n], “pixel feature maps after being generated may then be stored in a digital storage layer as the output of the first convolution layer.” [i.e., a first memory circuit stores the subset of weights]);
a first … processor … associated with the first memory circuit, the first [processor] … generate a first sequence of vectors of analog voltage values, each of the first sequence of vectors associated with a column of the first memory circuit (see, e.g., column 18, lines 37-42 and 59-61, " the controller 405 may convert xex into the vector values included in the vector xex that are applied as the input voltages 440(a-n) and the vector values included in the vector -xex that are applied as the complemented input voltages 460( a-n )”, “controller 405 may then convert the kernel matrix kex into kex + and kex - which are similar to w+ and w- discussed above", “The output configuration 500 to convert the output voltage signal 510 to the non-binary values represented by the dot-product operation value 470a and the complemented dot-product operation value 450a” [i.e., processor/controller 405 converts the kernel, which is a matrix of weights, to generate a sequence of matrices/vectors of analog voltage values/input voltages 440a-n associated with the first memory circuit]);
a second digital access circuit to receive data associated with the corresponding NN layer (as indicated above, a “digital access circuit”, under the BRI, in light of the specification, is any digital circuit or circuitry that is capable of receiving weights, weighting factors or input data associated with a neural network (NN) layer) (see, e.g., column 10, lines 17-25, column 18, lines 26-33 and column 25, lines 56-59, “neuromorphic circuit 200 may also be scaled to include additional layers of neurons … to the extent that the neural network configuration 300 can execute learning algorithms. For example, a neural network configuration with a significant number of input”, "image is a two-dimensional image depicted by the image matrix" [i.e., the image data is input data associated with the NN layer], “24x24 pixel feature maps after being generated may then be stored in a digital storage layer as the output of the first convolution layer.” [i.e., a second digital circuit in neuromorphic circuit 200 receives data associated with the NN layer]);
a second memory circuit to store the data associated with the corresponding NN layer (see, e.g., column 18, lines 26-33 and column 25, lines 35-38 and 57-58: "image is a two-dimensional image depicted by the image matrix" [i.e., the image data is data associated with the NN layer], "neuromorphic circuit 1000 includes … resistive memories 410(a-n) … a digital storage layer" [i.e., resistive memories 410a-n include a second memory circuit for storing the data]);
a second [processor] … associated with the second memory circuit, the second [processor] to generate a second sequence of vectors of analog voltage values, each of the second sequence of vectors associated with a column of the second memory circuit (see, e.g., column 18, lines 26-33, column 19, lines 27-29 and column 20, lines 11-15, “the controller 405 may convert the image matrix xex into a vector such that the vector values may then be applied to the analog neuromporphic circuit 400 as the input voltages 440(a-n) and the complemented input voltages 460(a-n).” [i.e., generate a second sequence of vectors/vector values of analog input voltage values 440, 460], “the analog neuromorphic circuit 400 generates an output voltage signal 510. The output voltage signal 510 is generated from each input voltage 440(a-n)”, “The output configuration 500 to convert the output voltage signal 510 to the non-binary values represented by the dot-product operation value 470a and the complemented dot-product operation value 450a” [i.e., output configuration 500 converts the output voltage signal 510 based on analog voltage values/output voltage signal 510 associated with input voltages/a column of the second memory circuit]); and
a … processor … to calculate a sequence of analog dot products, each of the analog dot products calculated between one of the first sequence of vectors and one of the second sequence of vectors (see, e.g., column 17, lines 26-52 and column 20, lines 28-35, “The dot-product operation with a vector, such as the example vector in Equation 1, and a matrix, such as the example matrix in Equation 2, may then be executed incorporating the analog neuromorphic circuit 400. … where the dot product operation is executed with the dot-product operation values 470(a-n) generated as output values of the dot product operation. … conversion of the resistance values for the resistive memories 410(a-n) to represent to represent the non-binary values included in a matrix, the analog neuromorphic circuit 400 is able to execute dot product operations … The analog neuromorphic circuit 400 is capable of executing dot product operations in numerous applications such as but not limited to neural applications” [i.e., the dot product is calculated between the column and row vectors of two matrices, calculate a sequence of analog dot products], “The output configuration 500 includes the first op-amp configuration 520 and the second op-amp configuration 530 that may be positioned at the output of each column of the analog neuromorphic circuit 400 to both scale the output voltage signal 510 to a value on the non-linear smooth function 610 between "0" and "1" and does so by incorporating a neuron function such as an activation function and/or a thresholding function.” [i.e., a processor/op-amp configuration of the analog neuromorphic circuit 400 to perform analog calculations]).
Although Yakopcic substantially discloses the claimed invention, Yakopcic is not relied on to explicitly disclose a first bit line processor (BLP) associated with the first memory circuit, the first BLP to generate a first sequence of vectors of analog voltage values, each of the first sequence of vectors associated with a column of the first memory circuit; …
a second bit line processor (BLP) associated with the second memory circuit, the second BLP to generate a second sequence of vectors of analog voltage values, each of the second sequence of vectors associated with a column of the second memory circuit; and
a cross bit line processor (CBLP) to calculate a sequence of analog dot products, each of the analog dot products calculated between one of the first sequence of vectors and one of the second sequence of vectors.
In the same field, analogous art Chi teaches a first bit line processor (BLP) associated with the first memory circuit, the first BLP to generate a first sequence of vectors of analog voltage values, each of the first sequence of vectors associated with a column of the first memory circuit (aside from repeating the claim language in paragraphs 22, 27, 30, 67 and 81 and stating, with reference to the high level block diagram of FIG. 3, “The first BLP circuit 330, associated with the first memory circuit 320, is configured to generate a first sequence of vectors of analog voltage values..” in paragraph 22, the specification does not define “a first bit line processor (BLP)” or a “bit line processor (BLP)”. Therefore, “a first bit line processor (BLP)”, under the BRI, in light of the specification, is any processor, functional unit, circuitry or circuit that is capable of performing analog calculations or generating vectors/matrices based on analog voltage values) (see, e.g., page 29, “execute the neural networks in Figure 2(a). The input data ai is represented by analog input voltages … Then the current flowing to the end of each bitline is viewed … After sensing the current on each bitline, the neural networks adopt a nonlinear function unit to complete the execution. Implementing NNs with ReRAM crossbar arrays requires specialized ; …
a second bit line processor (BLP) associated with the second memory circuit, the second BLP to generate a second sequence of vectors of analog voltage values, each of the second sequence of vectors associated with a column of the second memory circuit (aside from repeating the claim language in paragraphs 19, 23, 30, 67 and 81 and stating, with reference to the high level block diagram of FIG. 3, “The second BLP circuit 330, associated with the second memory circuit 350, is configured to generate a second sequence of vectors of analog voltage values.” in paragraph 23, the specification does not define “a second BLP” [or a second bit line processor]. Therefore, “a second BLP”, under the BRI, in light of the specification, is any second processor, functional unit, circuitry or circuit that is capable of performing analog calculations or generating vectors/matrices based on analog voltage values) (see, e.g., pages 29, 31 and 34, “current flowing to the end of each bitline is viewed … After sensing the current on each bitline, the neural networks adopt a nonlinear function unit to complete the execution. Implementing NNs with ReRAM crossbar arrays requires specialized peripheral circuit design.” “in order to allow FF subarrays to switch bitlines between memory and computation modes, we attach a multiplexer to each bitline to control the switch”, “the input vector is the voltages” [i.e., a second bitline unit/circuit performs analog calculations/generates a sequence of vectors based on analog voltage values associated with a second memory circuit/ReRAM in the crossbar array]); and
a cross bit line processor (CBLP) to calculate a sequence of analog dot products, each of the analog dot products calculated between one of the first sequence of vectors and one of the second sequence of vectors (Aside from repeating the claim language in paragraphs 19, 24-25, 31, 44, 67 and 81 and stating, with reference to the high level block diagram of FIG. 3, “The CBLP circuit 340 is configured to calculate a sequence of analog dot products.” and “the CBLP circuit 340 performs the analog multiply portion of the dot product operation by timing current integration over a capacitor. Circuit 340 may be configured as a capacitor in series with a switch.” in paragraphs 24-25, the specification does not define “a cross bit line processor (CBLP)”. Therefore, “cross bit line processor (CBLP)”, under the BRI, in light of the specification, is any processor, functional unit, capacitor, circuitry or circuit that is capable of performing analog calculations) (see, e.g., pages 31 and 34, “in order to allow FF subarrays to switch bitlines between memory and computation modes, we attach a multiplexer to each bitline to control the switch”, “To implement synapse composing, the high-bit and low-bit parts of the synaptic weights are stored in adjacent bitlines of the corresponding crossbar array … (as shown in Figure 4 A ); the output currents are accumulated at the bitlines. … the input vector is the voltages [i.e., sequences of vectors for inputs] … we execute the dot products of {ai} and six sets of weights … in ReRAM cells, and execute the dot product of the inputs and the weights to obtain the mean value of n inputs.” [i.e., a cross-bitline unit/circuit performs analog calculations and calculates a series of analog dot products between sequences of vectors]). 


Regarding claim 5, as discussed above, Yakopcic in view of Chi teaches the system of claim 2.
 Yakopcic further discloses wherein the data associated with one of the NN layers is a subset of the input data provided by the CPU (as indicated above, “the data associated with one of the NN layers” has been interpreted as any data associated with one of the previously-introduced “one or more NN layers”) (see, e.g., column 4, lines 60-62, column 10, lines 17-25, column 17, lines 54-56, column 18, lines 26-33 and column 25, lines 56-59, “instructions … which may be read and executed by one or more processors.” [i.e., provided by a processor/CPU], “neuromorphic circuit 200 may 

Regarding claim 6, as discussed above, Yakopcic in view of Chi teaches the system of claim 2.
 Yakopcic further discloses wherein the data associated with one of the NN layers is a result of the analog in-memory computations generated by another of the NN layers (as indicated above, “the data associated with one of the NN layers” has been interpreted as any data associated with one of the previously-introduced “one or more NN layers”) (see, e.g., column 25, line 51 - column 26, line 23, “Thus, six different 24x24 pixel feature maps are generated by the analog neuromorphic circuit 1000 … The six different 24x24 pixel feature maps after being generated may then be stored in a digital storage layer as the output of the first convolution layer. … the operational control flow 900 executes a smoothing layer and subsamples the data for each feature map that is stored after completing the first convolution layer … The pixel size of each feature map may then be decreased with a subsampling operation where a portion of 

Regarding claim 7, as discussed above, Yakopcic in view of Chi teaches the system of claim 2.
 Yakopcic further discloses wherein the NN layers further include a third digital access circuit to provide a result of the analog in-memory computations to the CPU or to another of the NN layers (as indicated above, a “digital access circuit”, is any digital circuit or circuitry that is capable of receiving weights, weighting factors or input data associated with a neural network (NN) layer) (see, e.g., column 25, lines 56-59, “24x24 pixel feature maps after being generated may then be stored in a digital storage layer as the output of the first convolution layer.” [i.e., a third digital access circuit to provide the result/output of the computations of the first convolution layer to another of the NN layers]).

Regarding claim 10, as discussed above, Yakopcic in view of Chi teaches the system of claim 2.
Yakopcic further discloses perform thresholding on the sequence of analog dot products (see, e.g., col. 20, lines 21-36, “output voltage signal 510 may be converted to the non-binary values represented by the dot-product operation value 470a and the complemented dot-product operation value 450a … by incorporating a neuron 
Although Yakopcic substantially discloses the claimed invention, Yakopcic is not relied on to explicitly disclose wherein at least one of the NN layers further includes a Rectified Linear Unit (ReLU) to perform thresholding on the sequence of analog dot products.
In the same field, analogous art Chi teaches wherein at least one of the NN layers further includes a Rectified Linear Unit (ReLU) to perform thresholding on the sequence of analog dot products (see, e.g., pages 31 and 34, “The modified column multiplexer incorporates … a nonlinear threshold (sigmoid) unit”, “we add a hardware unit to support ReLU function, a function in the convolution layer of CNN.”, “Our circuit design supports two activation functions: sigmoid and ReLU. Sigmoid is implemented by the sigmoid unit in Figure 4 B, and ReLU is implemented by the ReLU unit.”, “we execute the dot products of {ai} … execute the dot product of the inputs and the weights” [i.e., a layer of the CNN includes a ReLU unit to perform thresholding on the analog calculations/sequence of analog dot products]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yakopcic to incorporate the teachings of Chi to provide “a novel PIM [Processing-in-memory] architecture, called PRIME, to accelerate NN [neural network] applications in ReRAM based main memory” where the architecture for “processing in ReRAM-based main memory, PRIME … directly leverages ReRAM cells to perform computation without the need for extra PUs.” [processing units] (See, e.g., Chi, Abstract and page 30, section III). Doing so would 

Regarding claim 11, as discussed above, Yakopcic in view of Chi teaches the system of claim 2.
Although Yakopcic substantially discloses the claimed invention, Yakopcic is not relied on to explicitly disclose wherein at least one of the NN layers further includes a pooling logic circuit to perform maximum pooling on the thresholded sequence of analog dot products.
In the same field, analogous art Chi teaches wherein at least one of the NN layers further includes a pooling logic circuit to perform maximum pooling on the thresholded sequence of analog dot products (see, e.g., FIG. 4 C – showing “4-1 max pooling function units” and pages 31 and 34, “a circuit to support 4-1 max pooling is included”, “To implement max pooling function, we adopt 4:1 max pooling hardware in Figure 4 C , which is able to support n:1 max pooling … we execute the dot products of {ai}” [i.e., pooling unit/logic circuit to perform max pooling on the thresholded sequence of analog dot products]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yakopcic to incorporate the 

Regarding claim 13, as discussed above, Yakopcic in view of Chi teaches the system of claim 2.
Yakopcic further discloses wherein the CPU is to generate the weighting factors for training of the AI processor (see, e.g., column 9, lines 24-26, column 17, lines 56-63 and column 23, lines 54-56, “The analog neuromorphic circuits also have learning capability … so that the analog neuromorphic circuits may successfully execute learning algorithms” [i.e., learning/training of the AI processor/neuromorphic circuits], “the matrix includes a set of weighted values that are to be applied to the image to improve the quality of the image … Through numerous iterations, the resistance values of the resistive memories 410(a-n) may be adjusted until the resistance values accurately represent the weighted values included in the matrix and the dot-product 

Regarding claim 14, as discussed above, Yakopcic in view of Chi teaches the system of claim 1.
Examiner’s Note: claim 14, as drafted, depends from claim 1. If applicant intended for claim 14 to be an independent claim, the examiner suggests that one way to do so is to amend the last portion of claim 14 to explicitly recite the limitations of claim 1 instead of the current recitation of an “integrated circuit or chip set comprising the system of claim 1”.
Yakopcic further discloses an integrated circuit or chip set (see, e.g., column 6, lines 57-61 and column 7, lines 55-57, “the analog neuromorphic processing device 100 has significant computational efficiency while maintaining the size of the analog neuromorphic processing device 100 to a chip that may easily be positioned on a circuit board.”, “The scaling of the resistive memories into additional neurons may be done within the analog neuromorphic processing device 100 such as within a single chip. However, the analog neuromorphic processing device 100 may also be scaled with other analog neuromorphic circuits contained in other chips” [i.e., an integrated circuit or chip set]) comprising the system of claim 1 (as indicated above, Yakopcic in view of 

With respect to independent claim 16, Yakopcic discloses the invention as claimed including an analog in-memory neural network (NN) layer (see, e.g., column 23, line 48, and column 24, lines 9-10, "in a given layer of a CNN system”, “each layer of the neural network executing the feature extractor”) comprising:
a first digital access circuit to receive, from a central processing unit (CPU), weighting factors associated with the NN layer (as indicated above, a “digital access circuit”, under the BRI, in light of the specification, is any digital circuit or circuitry that is capable of receiving weights, weighting factors or input data associated with a neural network (NN) layer) (see, e.g., column 9, lines 48-52, column 17, lines 49-57 and 65-67, column 23, lines 54-55 and column 25, lines 57-59, “combined weight 295 as shown in FIG. 2 as representative of the combined weight for the input voltage 240a is shown as Wj , in FIG. 3. Similar combined weights for the input voltage 240b and the input voltage 240n”, “neuromorphic circuit 400 is capable of executing dot product operations in numerous applications such as but not limited to neural applications, image recognition, image processing, digital signal processing … neuromorphic circuit 400 may be incorporated into image processing applications where the vector represents an image and the matrix includes a set of weighted values that are to be applied to the image” [i.e., weights/weighting factors associated with a neuromorphic layer/NN layer], “executing each of the neural network algorithms, the weights of each of the resistive memories 410(a-n)" [i.e., circuitry/resistive memories receive the subset ;
a first memory circuit to store the weighting factors (see, e.g., column 17, lines 56-57, column 23, lines 54-56 and column 25, lines 57-59 “vector represents an image and the matrix includes a set of weighted values that are to be applied to the image” [i.e., weighted values/weighting factors to be applied to an image], “In executing each of the neural network algorithms, the weights of each of the resistive memories 410(a-n) may be determined” [i.e., weights for each memory circuit 410a-n], “pixel feature maps after being generated may then be stored in a digital storage layer as the output of the first convolution layer.” [i.e., a first memory circuit stores the weights]);
a first … processor … associated with the first memory circuit, the first [processor] to generate a first sequence of vectors of analog voltage values, each of the first sequence of vectors associated with a column of the first memory circuit (see, e.g., column 18, lines 37-42 and 59-61, " the controller 405 may convert the image matrix xex into the vector values included in the vector xex that are applied as the input voltages 440(a-n) and the vector values included in the vector -xex that are applied as the complemented input voltages 460( a-n )”, “controller 405 may then convert the kernel matrix kex into kex + and kex - which are similar to w+ and w- discussed above", “The output configuration 500 to convert the output voltage signal 510 to the non-binary values represented by the dot-product operation value 470a and the complemented dot-product operation value 450a” [i.e., processor/controller 405 converts the kernel, which is a matrix of weights, to generate a sequence of ;
a second digital access circuit to receive data associated with the NN layer (as indicated above, a “digital access circuit”, under the BRI, in light of the specification, is any digital circuit or circuitry that is capable of receiving weights, weighting factors or input data associated with a neural network (NN) layer) (see, e.g., column 10, lines 17-25, column 18, lines 26-33 and column 25, lines 56-59, “neuromorphic circuit 200 may also be scaled to include additional layers of neurons … to the extent that the neural network configuration 300 can execute learning algorithms. For example, a neural network configuration with a significant number of input”, "image is a two-dimensional image depicted by the image matrix" [i.e., the image data is input data associated with the NN layer], “24x24 pixel feature maps after being generated may then be stored in a digital storage layer as the output of the first convolution layer.” [i.e., a second digital circuit in neuromorphic circuit 200 receives data associated with the NN layer]);
a second memory circuit to store the data associated with the NN layer (see, e.g., column 18, lines 26-33 and column 25, lines 35-38 and 57-58: "image is a two-dimensional image depicted by the image matrix" [i.e., the image data is data associated with the NN layer], "neuromorphic circuit 1000 includes … resistive memories 410(a-n) … a digital storage layer" [i.e., resistive memories 410a-n include a second memory circuit for storing the data]);
a second [processor] … associated with the second memory circuit, the second [processor] to generate a second sequence of vectors of analog voltage values, each of the second sequence of vectors associated with a column of the second memory circuit (see, e.g., column 18, lines 26-33, column 19, lines 27-29 and column 20, lines 11-15, “the controller 405 may convert the image matrix xex into a vector such that the vector values may then be applied to the analog neuromporphic circuit 400 as the input voltages 440(a-n) and the complemented input voltages 460(a-n).” [i.e., generate a second sequence of vectors/vector values of analog input voltage values 440, 460], “the analog neuromorphic circuit 400 generates an output voltage signal 510. The output voltage signal 510 is generated from each input voltage 440(a-n)”, “The output configuration 500 to convert the output voltage signal 510 to the non-binary values represented by the dot-product operation value 470a and the complemented dot-product operation value 450a” [i.e., output configuration 500 converts the output voltage signal 510 based on analog voltage values/output voltage signal 510 associated with input voltages/a column of the second memory circuit]); and
a … processor … to calculate a sequence of analog dot products, each of the analog dot products calculated between one of the first sequence of vectors and one of the second sequence of vectors (see, e.g., column 17, lines 26-52 and column 20, lines 28-35, “The dot-product operation with a vector, such as the example vector in Equation 1, and a matrix, such as the example matrix in Equation 2, may then be executed incorporating the analog neuromorphic circuit 400. … where the dot product operation is executed with the dot-product operation values 470(a-n) generated as output values of the dot product operation. … conversion of the resistance values for the resistive memories 410(a-n) to represent to represent the non-binary values included in a matrix, the analog neuromorphic circuit 400 is able to execute dot product operations … The analog neuromorphic circuit 400 is capable of executing dot product 
Although Yakopcic substantially discloses the claimed invention, Yakopcic is not relied on to explicitly disclose a first bit line processor (BLP) associated with the first memory circuit, the first BLP to generate a first sequence of vectors of analog voltage values, each of the first sequence of vectors associated with a column of the first memory circuit; …
a second bit line processor (BLP) associated with the second memory circuit, the second BLP to generate a second sequence of vectors of analog voltage values, each of the second sequence of vectors associated with a column of the second memory circuit; and
a cross bit line processor (CBLP) to calculate a sequence of analog dot products, each of the analog dot products calculated between one of the first sequence of vectors and one of the second sequence of vectors.
In the same field, analogous art Chi teaches a first bit line processor (BLP) associated with the first memory circuit, the first BLP to generate a first sequence of vectors of analog voltage values, each of the first sequence of vectors associated with a column of the first memory circuit (aside from repeating the claim language in paragraphs 22, 27, 30, 67 and 81 and stating, with reference to the high level block diagram of FIG. 3, “The first BLP circuit 330, associated with the first memory circuit 320, is configured to generate a first sequence of vectors of analog voltage values..” in paragraph 22, the specification does not define “a first bit line processor (BLP)” or a “bit line processor (BLP)”. Therefore, “a first bit line processor (BLP)”, under the BRI, in light of the specification, is any processor, functional unit, circuitry or circuit that is capable of performing analog calculations or generating vectors/matrices based on analog voltage values) (see, e.g., page 29, “execute the neural networks in Figure 2(a). The input data ai is represented by analog input voltages … Then the current flowing to the end of each bitline is viewed … After sensing the current on each bitline, the neural networks adopt a nonlinear function unit to complete the execution. Implementing NNs with ReRAM crossbar arrays requires specialized peripheral circuit design.” [i.e., a bitline unit/circuit performs analog calculations based on analog voltage values associated with a column of a first ReRAM/memory circuit in the crossbar array]); …
a second bit line processor (BLP) associated with the second memory circuit, the second BLP to generate a second sequence of vectors of analog voltage values, each of the second sequence of vectors associated with a column of the second memory circuit (aside from repeating the claim language in paragraphs 19, 23, 30, 67 and 81 and stating, with reference to the high level block diagram of FIG. 3, “The second BLP circuit 330, associated with the second memory circuit 350, is ; and
a cross bit line processor (CBLP) to calculate a sequence of analog dot products, each of the analog dot products calculated between one of the first sequence of vectors and one of the second sequence of vectors (Aside from repeating the claim language in paragraphs 19, 24-25, 31, 44, 67 and 81 and stating, with reference to the high level block diagram of FIG. 3, “The CBLP circuit 340 is configured to calculate a sequence of analog dot products.” and “the CBLP circuit 340 performs the analog multiply portion of the dot product operation by timing current integration over a capacitor. Circuit 340 may be configured as a capacitor in series with a switch.” in paragraphs 24-25, the specification does not define “a cross bit line processor (CBLP)”. Therefore, “cross bit line processor (CBLP)”, under the BRI, in light 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yakopcic to incorporate the teachings of Chi to provide “a novel PIM [Processing-in-memory] architecture, called PRIME, to accelerate NN [neural network] applications in ReRAM based main memory” where the architecture for “processing in ReRAM-based main memory, PRIME … directly leverages ReRAM cells to perform computation without the need for extra PUs.” [processing units] (See, e.g., Chi, Abstract and page 30, section III). Doing so would have allowed Yakopcic to use Chi’s architecture to achieve “significant performance improvement and energy saving. Our experimental results show that, compared with a state-of-the-art neural processing unit design, PRIME improves the performance” because the architecture “efficiently accelerates NN computation by leveraging 

Regarding claims 3 and 17, as discussed above, Yakopcic in view of Chi teaches the system of claim 2 and the NN layer of claim 16.
Yakopcic further discloses wherein the analog voltage values of the first sequence of vectors are generated in parallel and the analog voltage values of the second sequence of vectors are generated in parallel (see, e.g., column 5, line 57 - column 6, line 32, “Each resistive memory may apply a resistance to each input voltage so that each input voltage is multiplied by each resistance. The positioning of each resistive memory at each intersection of the wire grid enables the multiplying of each input voltage by the resistance of each resistive memory to be done in parallel. The multiplication in parallel enables multiple multiplication operations to be executed simultaneously. … The addition of each current to generate the accumulative currents is also done in parallel … The addition in parallel also enables multiple addition operations to be executed simultaneously. The simultaneous execution of addition and multiplication operations in an analog circuit” [i.e., analog input voltage values of sequences of vectors are generated in parallel/simultaneously]).

Regarding claims 4 and 18, as discussed above, Yakopcic in view of Chi teaches the system of claim 2 and the NN layer of claim 16.
Yakopcic further discloses wherein the analog dot products, of the sequence of analog dot products, are calculated in parallel (see, e.g., column 5, line 57 - 

Regarding claims 8 and 19, as discussed above, Yakopcic in view of Chi teaches the system of claim 2 and the NN layer of claim 16.
 Yakopcic further discloses wherein the NN layer is a convolutional NN layer (see, e.g., FIG. 8 – depicting “CONVOLUTION” layers 830 in convolutional neural network/CNN 800 and column 24, lines 13-15 and column 25, lines 56-59, “The feature extractor 810 includes the combination of two different types layers that are the convolution layers 830(a-n)”, “pixel feature maps after being generated may then be stored in a digital storage layer as the output of the first convolution layer.”).

Regarding claims 9 and 20, as discussed above, Yakopcic in view of Chi teaches the system of claim 2 and the NN layer of claim 16.
Yakopcic further discloses wherein at least one of the NN layers is a fully connected NN layer (see, e.g., FIG. 8 – depicting “FULLY CONNECTED LAYER” in convolutional neural network/CNN 800 and column 24, lines 31-33, “The outputs of the 

Regarding claim 21, as discussed above, Yakopcic in view of Chi teaches the NN layer of claim 16.
Yakopcic further discloses perform thresholding on the sequence of analog dot products (see, e.g., col. 20, lines 21-36, “output voltage signal 510 may be converted to the non-binary values represented by the dot-product operation value 470a and the complemented dot-product operation value 450a … by incorporating a neuron function such as an activation function and/or a thresholding function.” [i.e., perform thresholding on the sequence of dot products]). 
Although Yakopcic substantially discloses the claimed invention, Yakopcic is not relied on to explicitly disclose wherein at least one of the NN layers further includes a Rectified Linear Unit (ReLU) to perform thresholding on the sequence of analog dot products, and the NN layer further includes a pooling logic circuit to perform maximum pooling on the thresholded sequence of analog dot products.
In the same field, analogous art Chi teaches wherein at least one of the NN layers further includes a Rectified Linear Unit (ReLU) to perform thresholding on the sequence of analog dot products (see, e.g., pages 31 and 34, “The modified column multiplexer incorporates … a nonlinear threshold (sigmoid) unit”, “we add a hardware unit to support ReLU function, a function in the convolution layer of CNN.”, “Our circuit design supports two activation functions: sigmoid and ReLU. Sigmoid is implemented by the sigmoid unit in Figure 4 B, and ReLU is implemented by the ReLU {ai} … execute the dot product of the inputs and the weights” [i.e., a layer of the CNN includes a ReLU unit to perform thresholding on the analog calculations/sequence of analog dot products]) and the NN layer further includes a pooling logic circuit to perform maximum pooling on the thresholded sequence of analog dot products (see, e.g., FIG. 4 C – showing “4-1 max pooling function units” and pages 31 and 34, “a circuit to support 4-1 max pooling is included”, “To implement max pooling function, we adopt 4:1 max pooling hardware in Figure 4 C , which is able to support n:1 max pooling … we execute the dot products of {ai}” [i.e., pooling unit/logic circuit to perform max pooling on the thresholded sequence of analog dot products]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yakopcic to incorporate the teachings of Chi to provide “a novel PIM [Processing-in-memory] architecture, called PRIME, to accelerate NN [neural network] applications in ReRAM based main memory” where the architecture for “processing in ReRAM-based main memory, PRIME … directly leverages ReRAM cells to perform computation without the need for extra PUs.” [processing units] (See, e.g., Chi, Abstract and page 30, section III). Doing so would have allowed Yakopcic to use Chi’s architecture to achieve “significant performance improvement and energy saving. Our experimental results show that, compared with a state-of-the-art neural processing unit design, PRIME improves the performance” because the architecture “efficiently accelerates NN computation by leveraging ReRAM’s computation capability and the PIM architecture”, as suggested by Chi (See, e.g., Chi, Abstract and page 30, section III).

Regarding claim 22, as discussed above, Yakopcic in view of Chi teaches the NN layer of claim 16.
Examiner’s Note: claim 22, as drafted, depends from claim 16. If applicant intended for claim 22 to be an independent claim, the examiner suggests that one way to do so is to amend the last portion of claim 22 to explicitly recite the limitations of claim 16 instead of the current recitation of a “multi-layer analog neural network comprising one or more cascaded NN layers of claim 16.”
Yakopcic further discloses a multi-layer analog neural network (see, e.g., FIG. 8 – showing a multi-layer neural network with “CONVOLUTION” layers 830 in a convolutional neural network/CNN 800 and column 25, line 51 - column 26, line 23, “six different 24x24 pixel feature maps are generated by the analog neuromorphic circuit 1000 … The six different 24x24 pixel feature maps after being generated may then be stored in a digital storage layer as the output of the first convolution layer. … the operational control flow 900 executes a smoothing layer and subsamples the data for each feature map that is stored after completing the first convolution layer … The pixel size of each feature map may then be decreased with a subsampling operation where a portion of the averaged pixels for 20 each feature map are selected such that the important data of each feature map is carried forward as outputs of the analog neuromorphic circuit 1100” [i.e., successive analog neural network layers are computed, the feature maps are the result of another layer]) comprising one or more cascaded NN layers of claim 16 (as indicated above, Yakopcic in view of Chi teaches the NN 

Regarding claim 23, as discussed above, Yakopcic in view of Chi teaches the network of claim 22.
Examiner’s Note: claim 23, as drafted, depends from claim 22 (which, as noted above, depends from independent claim 16). If applicant intended for claim 23 to be an independent claim, the examiner suggests that one way to do so is to amend the last portion of claim 23 to explicitly recite the limitations of claim 22 and its base claim 16 instead of the current recitation of a “integrated circuit, chip set, on-chip memory, or cache comprising the network of claim 22.”
Yakopcic further comprises an integrated circuit, chip set, on-chip memory, or cache (see, e.g., column 6, lines 57-61 and column 7, lines 55-57, “the analog neuromorphic processing device 100 has significant computational efficiency while maintaining the size of the analog neuromorphic processing device 100 to a chip that may easily be positioned on a circuit board.”, “The scaling of the resistive memories into additional neurons may be done within the analog neuromorphic processing device 100 such as within a single chip. However, the analog neuromorphic processing device 100 may also be scaled with other analog neuromorphic circuits contained in other chips” [i.e., an integrated circuit or chip set]) comprising the network of claim 22 (as indicated above, Yakopcic in view of Chi teaches the network of claim 22 and the NN layer of claim 16, see above citations to Yakopcic and Chi regarding the limitations of claims 22 and 16).

With respect to independent claim 24, Yakopcic discloses the invention as claimed including an artificial intelligence (AI) processing system (see, e.g., column 2, lines 57-58, column 17, lines 65-68, column 23, lines 49-53, “The present invention also provides an analog neuromorphic system”, "the analog neuromorphic circuit 400 may be incorporated into digital signal processing applications", “the analog neuromorphic circuit 400 may be incorporated into analog neuromorphic configurations to execute popular neural network algorithms to execute popular neural network algorithms" [i.e., a neuromorphic/neural network/AI system]) comprising:
a central processing unit (CPU) (see, e.g., column 2, line 67, column 4, lines 60-62 and column 17, lines 65-68, ''A controller is configured”, “instructions stored on a machine-readable medium, which may be read and executed by one or more processors.”, "digital signal processing applications" [i.e., a digital/conventional processor/CPU to execute instructions]); and
an AI processor (see, e.g., FIG. 1 depicting neuromorphic processing device 100 [i.e., an AI processor] that is electrically and communicatively coupled to other components such as a processor/CPU via lines 140 and 180 and column 6, lines 33-34, “an analog neuromorphic processing device 100” [i.e., neuromorphic processing device 100/AI processor]) … , the AI processor to perform analog in-memory computations based on (1) neural network (NN) weighting factors provided by the CPU and (2) input data provided by the CPU (see, e.g., column 6, lines 10-14, 35-40 and 50-54, column 17, lines 55-58, column 25, lines 57-59, "simultaneous execution of addition and multiplication operations in an analog circuit” [i.e., perform analog ,
wherein the AI processor comprises a NN layer, the NN layer including a processor and memory circuitry (see, e.g., column 10, lines 17-25 and column 25, lines 35-38, “neuromorphic circuit 200 may also be scaled to include additional layers of neurons”, “neuromorphic circuit 1000 includes … resistive memories 410(a-n)” [i.e., AI processor includes an NN layer of neurons and neuromorphic circuit includes a processor and memory circuitry/resistive memories 410a-n]) the processor to calculate an analog dot product, the analog dot product calculated between first and second vectors associated with respective first and second columns of the memory circuitry (see, e.g., column 17, lines 26-52 and column 20, lines 28-35, “The dot-product operation with a vector, such as the example vector in Equation 1, and a matrix, such as the example matrix in Equation 2, may then be executed incorporating 
Although Yakopcic substantially discloses the claimed invention, Yakopcic is not relied on to explicitly disclose an AI processor coupled to the CPU.
In the same field, analogous art Chi teaches an AI processor coupled to the CPU (see, e.g., FIG. 3 – showing PRIME architecture with an AI processor coupled to the CPU and pages 32 and 34, “when PRIME is accelerating NN computation, CPU can still access the memory and work in parallel”, “When LRN layers are applied PRIME ,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Yakopcic to incorporate the teachings of Chi to provide “a novel PIM [Processing-in-memory] architecture, called PRIME, to accelerate NN [neural network] applications in ReRAM based main memory” where the architecture for “processing in ReRAM-based main memory, PRIME … directly leverages ReRAM cells to perform computation without the need for extra PUs.” [processing units] (See, e.g., Chi, Abstract and page 30, section III). Doing so would have allowed Yakopcic to use Chi’s architecture to achieve “significant performance improvement and energy saving. Our experimental results show that, compared with a state-of-the-art neural processing unit design, PRIME improves the performance” because the architecture “efficiently accelerates NN computation by leveraging ReRAM’s computation capability and the PIM architecture”, as suggested by Chi (See, e.g., Chi, Abstract and page 30, section III).

Regarding claim 25, as discussed above, Yakopcic in view of Chi teaches the system of claim 24.
Examiner’s Note: claim 25, as drafted, depends from claim 24. If applicant intended for claim 25 to be an independent claim, the examiner suggests that one way to do so is to amend the last portion of claim 25 to explicitly recite the limitations of claim 
Yakopcic further discloses an integrated circuit or chip set (see, e.g., column 6, lines 57-61 and column 7, lines 55-57, “the analog neuromorphic processing device 100 has significant computational efficiency while maintaining the size of the analog neuromorphic processing device 100 to a chip that may easily be positioned on a circuit board.”, “The scaling of the resistive memories into additional neurons may be done within the analog neuromorphic processing device 100 such as within a single chip. However, the analog neuromorphic processing device 100 may also be scaled with other analog neuromorphic circuits contained in other chips” [i.e., an integrated circuit or chip set]) comprising the system of claim 24 (as indicated above, Yakopcic in view of Chi teaches the system of claim 24, see above citations to Yakopcic and Chi regarding the limitations of claim 24).

Claims 12 and 15 are rejected under 35 U.S.C. 103 as being obvious over Yakopcic in view of Chi as applied to claims 1 and 2 above, and further in view of Deisher et al. (U.S. Patent Application Pub. No. 2018/0121796 A1, hereinafter “Deisher”).
Regarding claim 12, as discussed above, Yakopcic in view of Chi teaches the systems of claim 2. However, Yakopcic in view of Chi is not relied on to teach wherein the CPU is an x86-architecture processor.
In the same field, analogous art Deisher teaches wherein the CPU is an x86-architecture processor (as indicated above, “an x86-architecture processor” has been 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Deisher with Yakopcic in view of Chi to provide an “NN system 200 [that] may be a system on a chip (SoC) that has an NN Accelerator (NNA)” and includes a “processor 250 [that] may process instructions and may send data to, and receive data from, a volatile memory 248 which may be on-board, on-die or on-chip relative to the SoC, and may be RAM such as DRAM or SRAM and so forth. The processor 250 may control data flow with the memory” and “The processor 250 may retrieve or transmit data to other external (off-die or off-chip) volatile memory (such as cache and/or RAM) or non-volatile memory whether as memory 248 or another memory” for storing “the layer data within a layer as arranged in the memory” and storing “an input array” and a “weight matrix” (See, e.g., Deisher, paragraphs 46-47, 59 and 62). Doing so would have allowed Yakopcic in view of Chi to use Deisher’s NN system and NN accelerator components to achieve a “substantial reduction in the use of memory transactions and bandwidth to upload the same weight matrix multiple times for different groups”, as suggested by Deisher (See, e.g., Deisher, paragraphs 46-47 and 62).


Examiner’s Note: claim 15, as drafted, depends from claim 1. If applicant intended for claim 15 to be an independent claim, the examiner suggests that one way to do so is to amend the last portion of claim 15 to explicitly recite the limitations of claim 1 instead of the current recitation of a “virtual assistant comprising the system of claim 1.”
Yakopcic further discloses comprising the system of claim 1 (as indicated above, Yakopcic in view of Chi teaches the system of claim 1, see above citations to Yakopcic and Chi regarding the limitations of claim 1).
However, Yakopcic in view of Chi is not relied on to teach a virtual assistant.
In the same field, analogous art Deisher teaches a virtual assistant (aside from merely repeating the claim language in paragraphs 80 and 102, the sole mention of any “virtual assistant” in the specification is in paragraph 15, which states “The disclosed techniques are particularly well-suited to AI platforms, but also can be implemented on a broad range of platforms including laptops, tablets, smart phones, workstations, video conferencing systems, gaming systems, smart home control systems, robots, and personal or so-call virtual assistants (such as those that respond to a wake-up phrase).” Therefore, “a virtual assistant” under the BRI, in light of the specification, is any platform, system or personal device such as a device that responds to a wake-up phrase, such as a smart phone or personal digital assistant that respond to a phrase such as “Hey Siri”) (see, e.g., paragraphs 277 and 298, “system 1400 may be incorporated into a microphone, … handheld computer, palmtop computer, personal 

Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, is considered pertinent to applicant's disclosure.
For example, non-patent literature Eldridge, Schuyler (“Neural network computing using on-chip accelerators. Diss. Boston University, 2016: i-130, hereinafter “Schuyler”) discloses that by “Using additional x86 assembly instructions, we were then able to use DANA, integrated directly with this load/store unit to accelerate neural network computation.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Schuyler with Yakopcic in view of Chi to “provide an example MLP neural network accelerator backend called DANA (a Dynamically Allocated Neural Network Accelerator)” where “DANA uses a Processing Element (PE) model” (See, e.g., Schuyler, page 11). Doing so would have allowed Yakopcic in view of Chi to enable “Using additional x86 assembly instructions, we were 
Also, for example, Liu (U.S. Patent No. 4,601,006, hereinafter “Liu”) discloses “Avoidance of heavy traffic between the main memory and a second memory is a first crucial problem to the implementation of an efficient two dimensional FFT. Another problem is in the matrix transpose. In the literature, most algorithms and/or their implementations require the transpose of a matrix either by Single Instruction Multiple Data (SIMD) or by conventional machine. The efficient storage of data in the secondary storage device such that it can avoid the matrix transpose or minimize the traffic between the main memory and the secondary memory is also a crucial problem.” [i.e., instructions to transpose matrices in a storage device/memory] (see, e.g., Liu, col. 1,lines 30-40).
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the reference cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.K.B./Examiner, Art Unit 2125 

/KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125